02/07/2022



                                                                                           Case Number: DA 22-0011




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0011

IN RE THE MARRIAGE OF:

JULIE A. VACCA,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

TIMOTHY J. VACCA,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Stephen H.G. ('Greg') Overstreet, whose name
appears next on the list of attorneys desiring appointment as mediators for Domestic
Relations appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby
appointed to conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this February 7, 2022.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Timothy J. Vacca, Julie A. Vacca, Stephen H.G. ('Greg') Overstreet